Per Curiam.
Hurd, as plaintiff below, brought suit against Atkins, who was clerk of the district court of Clear Creek county, to recover from him damages for fees excessively, illegally and corruptly charged and collected. In the district court of Ai’apahoe county trial was had to a jury, and a verdict was returned for defendant, upon which was entered a judgment dismissing the complaint.
To that judgment the plaintiff prosecuted a writ of error from the court of appeals, resulting in the affirmance of the judgment of the district court. The plaintiff is now here with a writ of error to the latter judgment.
The judgment in this case is merely one dismissing the complaint. The matter in controversy relates neither to a franchise nor a freehold, nor is a construction of any provision of the constitution of this state or of the United States involved. This court, therefore, has not jurisdiction to entertain this writ of error, and it is accordingly dismissed.

Writ dismissed.